Case 1:12-cv-01318-LPS Document 630 Filed 07/13/20 Page 1 of 2 PagelD #: 17170

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

GN NETCOM, INC.,
Plaintiff,

v.

PLANTRONICS, INC.,

Defendant.

ee

C.A. No. 12-1318-LPS

JOINT STIPULATION AND [PROPOSED] ORDER
OF DISMISSAL WITH PREJUDICE

WHEREAS, Plaintiff GN Netcom, Inc. (“Plaintiff”) and Defendant Plantronics, Inc.

(“Defendant”) have entered into a Settlement Agreement;

NOW, THEREFORE, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated

and agreed to, by and between Plaintiff and Defendant, subject to the approval of the Court, that:

(1) all claims asserted by Plaintiff against Defendant are dismissed with prejudice; and

(2) Each party shall bear its own fees, costs, and expenses.

Dated: July 13, 2020
FARNAN LLP

és/ Michael J. Farnan

Joseph J. Farnan, Jr. (#100245)
Brian E. Farnan (#4089)
Michael J. Farnan (#5165)

919 N. Market Street, 12" Floor
Wilmington, DE 19801

Tel: (302) 777-0300
farnan@farnaniaw.com
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com

Attorneys for Plaintiff GN Netcom, Inc.

Respectfully submitted,

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Jennifer Ying
Jack B. Blumenfeld (1014)

Jennifer Ying (#5550)
1201 North Market Street
P.O, Box 1347
Wilmington, DE 19899
Tel: (302) 658-9200
jblumenfeld@mnat.com
Jying@mnat.com

Attorneys for Defendant Plantronics, Inc.

 
Case 1:12-cv-01318-LPS Document 630 Filed 07/13/20 Page 2 of 2 PagelD #: 17171

(> fe
SO ORDERED, this ES day of Sl , 2020

|

The Honorable Leonard P. Stark 7

 

 
